DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rachel A. Smith (Reg. No. 66,437) on 05/04/2021.
 	
 	The application has been amended as follows: 
 	In claim 1, line 4, delete “a first cycle” and replace with “a first charge cycle”
 	In claim 2, line 2, delete “the first cycle” and replace with “the first charge cycle”
 	In claim 2, line 3, delete “the next cycle” and replace with “the next charge cycle”
 	In claim 3, line 2, delete “the first and next cycles” and replace with “the first and next charge cycles”
 	In claim 7, line 3, delete “a first cycle” and replace with “a first charge cycle”
 	In claim 7, line 5, delete “a next cycle” and replace with “a next charge cycle”
 	In claim 7, line 5, delete “the first cycle” and replace with “the first charge cycle”

 	In claim 8, lines 2-3, delete “the next cycle” and replace with “the next charge cycle”
 	In claim 9, lines 1-2, delete “the first and next cycles” and replace with “the first and next charge cycles”
	In claim 10, lines 1-2, delete “the first cycle” and replace with “the first charge cycle”
 	In claim 10, line 2, delete “the next cycle” and replace with “the next charge cycle”
 	14-17. (Cancelled)

Allowable Subject Matter
 	Claims 1-13 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	Regarding claims 1 and 7, the prior art fails to teach or suggest further inclusion of a vehicle system/ method comprising: a charge controller configured to, for a next charge cycle and same defined charge complete time, initiate charging of the battery at a next start time, later than the first start time, identified from the same defined charge complete time and actual energy consumed by the non-charging loads during the first charge cycle, wherein the non-charging loads include loads created by parameters external to the battery during the first charge cycle.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        05/04/2021